C. Allen, J.
Disregarding punctuation, as may properly be done in construing a statute, (Cushing v. Worrick, 9 Gray, 382, 385,) and looking at the purpose and contemplated scope of the St. of 1846, e. 167, the city of Boston was authorized, by § 1 of that statute, to take the water of Long Pond and the waters which may flow into and from the same and any other ponds and streams within , the distance of four miles from said Long Pond, and any water-rights connected therewith so far as may be necessary for the preservation and purity of the same for the purpose of furnishing a supply of pure water for the said city of Boston. This declared purpose relates back and illustrates the extent of the authority conferred. Water-rights may be taken, so far as may be necessary for the preservation and *188purity of the water. The words “ and any water-rights connected therewith ” are not limited to the immediate antecedent, namely, the “ other ponds and streams ” there referred to, but they also include Long Pond itself, and the waters which may flow into and from the same. It was designed to give a broad and comprehensive authority, for the purpose of furnishing a supply of pure water for the city; and to confer the power to take everything included within the meaning of the antecedent words, so far as might be necessary for the preservation and purity of the water. Section 15, imposing a penalty for wantonly or maliciously diverting the - water, or any part thereof, of any of the ponds, streams, or water-sources which shall be taken by the city, or corrupting the same, or rendering it impure, confirms this view. Under this authority, the city might lawfully take any water-rights connected with the waters flowing into Long Pond, including the prescriptive right which the defendant contends that he then had to discharge sewage into Pegan Brook. It appears that this brook is and always has been a feeder of Long Pond; and that the whole of it is within four miles of the pond. A prescriptive right to foul the waters of a stream is included under the term “ water-rights.” This indeed is asserted by the respondent in his answer. It is a right in respect to the water of the stream; and the statute conferred power to take all water-rights which might interfere with the purity of the waters taken.
It is contended for the respondent, that, if it was necessary to preserve the brook or the purity of the water, power was granted to the city to take the land on each side of the brook, and thus cut off any use either of it or of its waters; and indeed that the water-rights could not be taken separately from the land. But it does not appear to us to be necessary, even if it was competent, for the city to take the land on the sides of the brook, in order to extinguish any prescriptive right to foul the water of it.
Assuming that the respondent had such prescriptive right, it is further contended that the city did not take it; but that the taking of the waters of the brooks and streams entering into Long Pond only appropriated the water as it flowed into the pond at the time of the taking, and subject to all legal burdens *189and uses then existing. This, however, is too narrow a construction of the description of what was taken. The city, after reciting the whole of the first section of the statute, took all the waters of Long Pond, “ and other brooks and streams, whether permanent or temporary, entering into the same, .... and all the water-rights thereunto belonging or in any wise appertaining, for the sole use and benefit of said city.” This language does not exactly follow the language of the statute; but we cannot doubt that it is broad enough to include Pegan Brook, and the taking of “ all the water-rights thereunto belonging or in any wise appertaining ” includes any right then existing to foul its waters. It is urged, by way of illustration, that, if a mill existed on the brook, the right to use the mill was not taken. But it is not necessary to consider that question here. It does not appear that there was any mill on the brook. If there was, the use of the water for turning its wheels might not foul the water, and might therefore be consistent with the purpose and rights of the city. But the right to use the brook as a discharge for sewage in large quantities, as practised by the respondent, is inconsistent with such purpose. If, therefore, the respondent had any such prescriptive right to foul the water of Pegan Brook, as he claimed, such right was taken and extinguished by the act of the city under the St. of 1846; and by § 6 of that act the city was liable to pay all damages sustained thereby. The respondent, if he sustained damage, might have applied, by petition, for the assessment thereof at any time within three years from such taking. This remedy was the exclusive one.
It was not seriously contended in the argument, that the respondent had acquired a prescriptive right to foul the waters since the taking by the city in 1846. Such prescriptive right could not be acquired, because the fouling of the water since the right to foul it ceased would be a public nuisance. Morton v. Moore, 15 Gray, 573, 576. Brookline v. Mackintosh, 133 Mass. 215, 225.
Finally, it was contended for the respondent that, by reason of constructions erected by the city at the mouth of the brook, since the taking in 1846, the waters of Pegay Brook do not in fact contaminate the water of the pond ; and that therefore the *190city is not injured. It appears, however, as a fact, that the water of the brook is contaminated by the acts of the respondent. The city has a right to be protected against the necessity of maintaining works for the preservation of the purity of the water from such a cause. If the acts of the respondent in fouling the stream have made it necessary for the city to resort to extraordinary means for preserving the purity of the water of the pond, he cannot justify the continuance of such illegal fouling by showing that the city has thus far been able, by the maintenance of special works, to prevent the natural result of his acts.
The result is that the petition for an injunction is maintained.

Injunction to issue.